EXHIBIT 10.7

PRIMUS GUARANTY, LTD.

 

SENIOR MANAGEMENT SEVERANCE PAY PLAN (Amended February 1, 2007)

 

Section 1 Purpose

The Company is implementing the Plan to make available severance benefits to a
select group of key management employees if and when employment with the Company
is terminated under the circumstances and subject to the conditions described
below. The Plan is intended to be a welfare benefit plan as defined by Section
3(1) of ERISA. The terms of the Plan may not be modified or amended, except as
described below.

Section 2 Definitions

Capitalized terms used in the Plan and not elsewhere defined herein shall have
the meanings set forth in this Section:

(a) “Base Salary” shall mean the Participant’s monthly rate of base pay,
excluding any employer contributions towards employee benefits, bonuses, or
other incentive pay, determined as of the date immediately prior to the date of
such Participant’s Termination of Employment, provided that any reduction in the
Participant’s rate of base pay that forms a basis for such Termination of
Employment shall be disregarded.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Bonus” shall mean, the average amount of cash and equity (valued as of the
grant date) paid to the Participant as an annual bonus for the past three years
(or such shorter period if they were not employed by the Company long enough to
receive three bonuses). Any bonus for a period less than a full year shall be
prorated.

(d) “Cause” shall have the meaning set forth in any employment agreement between
the Company or any Subsidiary and the Participant, and otherwise shall mean a
Participant’s having (i) been charged with a felony or a crime involving moral
turpitude, (ii) materially failed, refused or neglected to substantially perform
his or her duties (other than by reason of a physical or mental impairment), to
implement the directives of the Company, or to comply with any written Company
policy or agreement to which the Participant is a party, in each case after the
Participant has been given written notice and a reasonable opportunity to cure
such failure, refusal or neglect, to the extent curable, or (iii) willfully
engaged in conduct that is materially injurious to the Company or any
Subsidiary, monetarily or otherwise.

 

--------------------------------------------------------------------------------



(e) “CIC Termination of Employment” shall mean a Participant’s termination of
employment with the Company and its Subsidiaries (i) initiated by the Company or
a Subsidiary other than on account of Cause or Disability, or (ii) initiated by
the Participant for Good Reason, in either case which occurs at any time during
the 18 month period following a Change in Control.

(f) A “Change in Control” shall be deemed to have occurred upon:

(i) the acquisition by any person (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), excluding the Company or any of its Subsidiaries
or any employee benefit plan sponsored by any of the foregoing, of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 30% or more of the voting power with
respect to the election of directors, except that 50% shall be substituted for
30% where such person beneficially owned Shares immediately prior to the time of
the Company’s initial public offering of Shares, or is controlled by or is under
common control with, any such beneficial owner of the Shares;

(ii) the cessation for any reason of the individuals who constitute the Board as
of the effective date of the Plan (the “Incumbent Board”) to constitute at least
a majority of the members of the Board, provided that any individual becoming a
director subsequent to the effective date of the Plan whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than any individual whose nomination for election to Board membership was not
endorsed by the Company’s management prior to, or at the time of, such
individual’s initial nomination for election) shall be, for purposes of the
Plan, considered as though such person were a member of the Incumbent Board; or

(iii) the consummation of a merger, consolidation, recapitalization,
reorganization, sale or disposition of all or a substantial portion of the
Company’s assets, a reverse stock split of outstanding voting securities, or the
issuance of shares of stock of the Company in connection with the acquisition of
the stock or assets of another entity, provided, however, that a Change in
Control shall not occur under this clause (iii) if consummation of the
transaction would result in more than 50% of the total voting power with respect
to the election of directors represented by the voting securities of the Company
(or, if not the Company, the entity that succeeds to all or substantially all of
the Company’s business) outstanding immediately after such transaction being
beneficially owned by all or substantially all of the holders of outstanding
voting securities of the Company immediately prior to the transaction, with the
voting power of each such continuing holder relative to other such continuing
holders not substantially altered in the transaction.

 

2

 

--------------------------------------------------------------------------------



(g) “COBRA Premium” shall mean, for a Participant who is entitled to, and elects
to receive, continued health coverage under the health plans of the Company or a
Subsidiary pursuant to Part 6 of Subchapter I of Title I of the ERISA, the
monthly premium paid by the Participant for such coverage.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) “Company” shall mean Primus Guaranty, Ltd. and any successor that assumes
the Plan pursuant to Section 9 (other than for purposes of determining whether a
Change in Control has occurred in connection with such successor).

(j) “Disability” shall mean a Participant’s physical or mental impairment such
that he or she qualifies for benefits under a long-term disability insurance
plan sponsored by the Company or a Subsidiary.

(k) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(m) “Good Reason” shall mean a (i) reduction of a Participant’s rate of base pay
(other than a reduction that applies proportionately to all employees similarly
situated to the Participant) or his target annual bonus opportunity as in effect
immediately prior to a Change in Control, (ii) a relocation of a Participant’s
principle place of employment by more than 50 miles from such place of
employment immediately prior to a Change in Control, (iii) a material and
adverse change or diminution of the Participant’s job duties or responsibilities
as in effect immediately prior to a Change in Control, after the Participant has
given the Company written notice and a reasonable opportunity to cure such
change or diminution, or (iv) any failure by the Company to obtain the
assumption of the Plan by any successor or assign of the Company as provided in
Section 9.

(n) “Non-CIC Termination of Employment” shall mean a Participant’s termination
of employment with the Company and its Subsidiaries initiated by the Company or
a Subsidiary other than on account of Cause or Disability that occurs at any
time other than during the 18 month period following a Change in Control.

(o) “Participant” shall mean any employee of the Company or a Subsidiary who is
described as an eligible employee in Section 3 and satisfies the conditions for
participation in the Plan set forth in Section 3.

(p) “Plan” shall mean the Primus Guaranty Ltd. Senior Management Severance Pay
Plan, as set forth herein, and as the same may from time to time be amended.

 

3

 

--------------------------------------------------------------------------------



(q) “Plan Committee” shall mean the committee designated to administer the Plan
pursuant to Section 7.

(r) “Severance Period” for a Participant shall mean (i) with respect to a
Non-CIC Termination of Employment, the period commencing on the date of such
Participant’s termination of employment and ending on the date that is such
number of months thereafter as is equal to the Participant’s Years of Service,
but such period shall be no less than 2 months and no greater than 12 months,
and (ii) with respect to a CIC Termination of Employment, a period commencing on
the date of such termination of employment and ending on the date that is 18
months later.

(s) “Subsidiary” shall mean an entity that is, either directly or through one or
more intermediaries, controlled by the Company.

(t) “Termination of Employment” shall mean either a CIC Termination of
Employment or a Non CIC Termination of Employment.

(u) “Years of Service” shall mean the number of consecutive full twelve month
periods since the Participant’s last date of hire by the Company in which the
Participant is paid by the Company for the performance of full-time services in
a capacity that qualifies such person for participation in this Plan. Years of
Service shall be measured in full years and no credit shall be provided for
fractions of a Year of Service.

Section 3 Eligibility

All members of the Company’s Operating Committee and all employees of the
Company or any Subsidiary designated by the Plan Committee shall participate in
the Plan. No employee shall receive any payments under the Plan unless such
employee becomes party to a non-competition agreement substantially in the form
attached as Appendix A (the “Non-Competition Agreement”).

Section 4 Severance Benefits

(a) Cash Severance. In the event of a Participant’s Termination of Employment,
the Company shall pay the Participant his or her Base Salary and Bonus for each
month during the Severance Period consistent with the Company’s normal payroll
practices applicable to the Participant immediately prior to his or her
Termination of Employment (or as such payroll practices may be revised by the
Company from time to time). Notwithstanding the foregoing, the Plan Committee,
in its sole and absolute discretion, may pay severance to a Participant in the
form of a single lump sum payment.

(b) Prorated Bonus. In the event of a Participant’s Termination of Employment,
the Company shall pay the Participant the cash portion of the annual bonus to
which the Participant would have been entitled had he or she remained employed
by the Company or a Subsidiary until the end of the fiscal year in which such
termination occurs, multiplied by a fraction, the numerator of which equals the
sum of the number of

 

4

 

--------------------------------------------------------------------------------



months (or fractions thereof) during such fiscal year that the Participant was
employed by the Company or a Subsidiary and the denominator of which equals
twelve, paid when the bonus is normally paid.

(c) Health Benefits. In the event of a Participant’s Termination of Employment,
the Company shall reimburse the Participant the COBRA Premium paid by the
Participant in respect of each month during the Severance Period, provided that
such reimbursement shall be reduced by the amount of any monthly co-premium
payment the Participant would have been required to make had he or she remained
actively employed by the Company or a Subsidiary.

(d) Accelerated Vesting. Upon a Participant’s CIC Termination of Employment, all
outstanding unvested awards relating to the Company’s stock (or any securities
or other consideration into which such stock was converted in connection with
the Change in Control) whose vesting was conditioned solely upon the
Participant’s future performance of services shall become fully vested.
Additionally, upon a Participant’s death, disability or retirement (as such
latter term is defined in the Company’s 2004 Share Incentive Plan) all
outstanding unvested awards relating to the Company’s stock whose vesting was
conditioned solely upon the Participant’s future performance of services shall
become fully vested. As to any such award whose vesting was also dependent upon
achieving a targeted level of performance during a specified performance period,
such award shall vest on the assumption that targeted level of performance was
achieved, or, if greater, expected actual performance determined at the time of
a Change in Control, and shall be prorated to reflect the portion of such
specified performance period during which the participant was actually employed
by the Company or any Subsidiary.

Additionally, (i) all of a Participant’s unvested “make-whole signing bonuses”
shall vest in the event of a Non-CIC Termination of Employment, and (ii) all of
a Participant’s unvested “Annual Awards” shall vest in the event their position
is eliminated.

Section 5 Conditions; Offset

(a) Conditions. No benefits will be paid or provided pursuant to Section 4
unless and until the Participant executes a release of claims in favor of the
Company and its affiliates in substantially the form attached as Appendix B, and
such release becomes irrevocable, as provided in such release. In addition, a
Participant shall not be entitled to any benefits under Section 4 if such
Participant has breached the Non-Competition Agreement, or has breached any
other agreement with the Company relating to nondisclosure of confidential
information, or ownership of intellectual property. In the event of such breach,
the Participant shall repay to the Company all amounts previously paid to him or
her under the Plan.

(b) Offset. Any amount to be paid or benefit to be provided under Section 4
shall be reduced by any like amount to be paid or provided pursuant to the terms
of any

 

5

 

--------------------------------------------------------------------------------



employment agreement between the Company or any Subsidiary and the Participant.
In addition, the Company may offset from any payment otherwise due a Participant
pursuant to the Plan any amount the Participant owes the Company or any
Subsidiary.

Section 6 Special Tax Gross-Up

(a) Gross-Up. A Participant shall be entitled to a payment in an amount that, on
an after-tax basis (including federal income and excise taxes, social security
and Medicare taxes and state and local income taxes) equals the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”) upon the Participant by
reason of amounts payable under the Plan (including this Section 6), as well as
other amounts payable outside the Plan by the Company or any Subsidiary that are
described in Section 280G(b)(2)(A)(i) of the Code. For purposes of this
subsection, the Participant shall be deemed to pay federal, state and local
income taxes at the highest marginal rate of taxation.

(b) Cut-Back. Notwithstanding Section 6(a), no payment shall be made thereunder,
and amounts payable under Section 4 and, if necessary, amounts payable outside
of the Plan by the Company or any Subsidiary that are described in Section
280G(b)(2)(A)(i) of the Code, shall be reduced to the extent necessary to avoid
any portion of any such payment being treated as a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code if, after such reduction, the
Participant would retain at least 90% of the amount that would otherwise be
payable without regard to this Section 6(b). Reductions to be made under this
Section 6(b) shall first be applied to amounts payable in cash, then to non-cash
benefits other than acceleration of vesting, and then to acceleration of
vesting.

(c) Determinations. Determinations of the Excise Tax and the amount of the
payment or reduction to be made pursuant to Section 6(a) or (b) shall be made by
the Plan Committee. If it is subsequently determined by the Internal Revenue
Service (“IRS”) that the Excise Tax is greater than the amount so determined,
the Plan Committee shall recalculate the payment or reduction to be made
pursuant to Section 6(a) or (b), and make any appropriate payment to the
Participant. The Company, at its cost, may, on the Participant’s behalf,
challenge any assessment or imposition of any such excise tax by the IRS, and
the Participant will reasonably assist and cooperate with the Company, at the
Company’s expense, with respect to any such challenge. Should the Participant
receive a refund of any excise tax previously paid, the Participant shall repay
to the Company the portion of any gross-up payment made in respect of the Excise
Tax so refunded. The Participant will, with respect to the applicability of the
Excise Tax, take a position consistent with that of the Company at all times.

Section 7 Administration

(a) Plan Committee. The Plan shall be administered by the Compensation Committee
of the Board, unless the Board shall appoint a different committee. Other
provisions of the Plan notwithstanding, the Board may perform any function of
the Plan

 

6

 

--------------------------------------------------------------------------------



Committee under the Plan, and to the extent authority is specifically reserved
to the Board under the terms of the Plan, the Company’s Certificate of
Incorporation or Bye-Laws, or applicable law, such authority shall be exercised
by the Board and not by the Plan Committee.

(b) Powers and Duties of Plan Committee. In addition to the powers and duties
specified elsewhere in the Plan, the Plan Committee shall have full authority
and discretion to:

(i) adopt, amend, suspend, and rescind such rules and regulations and appoint
such agents as the Plan Committee may deem necessary or advisable to administer
the Plan;

(ii) correct any defect or supply any omission or reconcile any inconsistency in
the Plan and to construe and interpret the Plan or other instrument hereunder;

(iii) make determinations relating to eligibility for and entitlements to
benefits under the Plan, and to make all factual findings related thereto; and

(iv) make all other decisions and determinations as may be required under the
terms of the Plan or as the Plan Committee may deem necessary or advisable for
the administration of the Plan.

(c) Delegation by Plan Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Plan Committee may delegate
to any person or persons selected by it, who may or may not be members of the
Board, all or any part of its responsibilities and powers as set forth in the
Plan. Any such allocation or delegation may be revoked by the Plan Committee at
any time. Except as notified in writing to the contrary by the Plan Committee,
in the event of such allocation or delegation, the Plan Committee’s delegates
shall have all of the powers vested in the Plan Committee necessary to fulfill
the functions delegated.

Section 8 Claims Procedure

(a) Generally. This Section 8 describes the Plan’s procedures under which an
individual can make a claim for benefits under the Plan and appeal a denied
claim for benefits. A request for benefits is a “claim” subject to these
procedures only if it is filed by an individual or his or her authorized
representative in accordance with the Plan’s claim filing guidelines. All claims
must be filed with the Plan Committee in writing (to the attention of “Severance
Plan Committee” addressed to the Company’s corporate headquarters). If an
individual wants to bring a claim for benefits under the Plan, the individual
may designate an authorized representative to act on his or her behalf so long
as the individual provides written notice of such designation to the Plan
Committee identifying such authorized representative.

 

7

 

--------------------------------------------------------------------------------



(b) Time Periods for Responding to Initial Claims. If an individual brings a
claim for benefits under the Plan, the Plan Committee will respond to the
individual within 90 days after receipt of the claim. If the Plan Committee
determines that an extension is necessary due to matters beyond the control of
the Plan, the Plan Committee will notify the individual within the initial
90-day period that the Plan Committee needs up to an additional 90 days to
review his or her claim.

(c) Notice and Information Contained in Notice Denying Initial Claim. If the
Plan Committee denies a claimant’s claim (in whole or in part), the Plan
Committee will provide the individual with written notice of the denial. This
notice will include the specific reason or reasons for the denial; reference to
the specific provisions on which the denial is based; a description of any
additional material or information necessary for the individual to perfect his
or her claim and an explanation as to why such information is necessary; and a
description of the Plan’s appeals procedures and the time limits applicable for
such procedures (such description to include a statement that the individual is
eligible to bring a civil action in Federal court under Section 502 of ERISA to
appeal any adverse decision on appeal and a description of any expedited review
process for urgent care claims).

(d) Appealing a Denied Claim for Benefits. If an individual’s initial claim for
benefits is denied, the individual may appeal the denial by filing a written
request addressed to the Severance Plan Committee, within 60 days after the
individual receives the notice denying his or her initial claim for benefits. If
the individual decides to appeal a denied claim for benefits, the individual
will be able to submit written comments, documents, records, and other
information relating to his or her claim for benefits (regardless of whether
such information was considered in his or her initial claim for benefits) for
review and consideration. The claimant will also be entitled to receive, upon
request and free of charge, access to and copies of, all documents, records and
other information that is relevant (within the meaning of ERISA) to his or her
appeal.

(e) Time Periods for Responding to Appealed Claims. If a claimant appeals a
denied claim for benefits under the Plan, the Plan Committee will respond to the
individual within 60 days after receipt of the claim. If the Plan Committee
determines that an extension is necessary due to matters beyond the control of
the Plan, the Plan Committee will notify the individual within the initial
60-day period that the Plan Committee needs up to an additional 60 days to
review his or her appeal.

(f) Notice and Information Contained in Notice Denying Appeal. If the Plan
Committee denies an individual’s appeal (in whole or in part), the Plan
Committee will provide the individual with written notice of the denial. This
notice will include the specific reason or reasons for the denial; reference to
the specific provisions on which the denial is based; a statement that the
individual is entitled to receive, upon request and free of charge, access to
and copies of, all documents, records and other information that is relevant
(within the meaning of ERISA) to his or her claim and/or appeal for benefits;
and a statement that the individual is entitled to bring a civil action in
Federal court under Section 502 of ERISA to pursue his or her claim for
benefits.

 

8

 

--------------------------------------------------------------------------------



Section 9 Successor to the Company

The Company may require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company to expressly to assume the Plan and
agree to perform the obligations hereunder in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.

Section 10 Amendment; Termination; Removal from Participation

The Board retains the right to amend, suspend or terminate the Plan in whole or
in part for any reason, and the Plan Committee retains the right to remove any
particular Participant from further participation in the Plan for any reason;
provided, however, that if any such action adversely affects the rights of any
Participant under the Plan, (i) 12 months advance notice must be provided to
each adversely affected Participant before any such action is effective, and
(ii) no such action shall become effective during the 18 month period following
a Change in Control.

Section 11 General Provisions

(a) No Mitigation. A Participant shall not be required to mitigate the amount of
any payment or benefit provided for in the Plan by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by other employment or otherwise.

(b) Non-Exclusivity of Rights. Nothing in the Plan shall prevent or limit the
Participant’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or Plan provided by the Company and for which the
Participant may qualify; provided, however, that if the Participant becomes
entitled to and receives all of the payments provided for in the Plan, the
Participant agrees to waive his right to receive payments under any severance
plan or similar Plan applicable to all employees of the Company.

(c) Nonalienation of Benefits. None of the payments, benefits or rights of any
Participant shall be subject to any claim of any creditor, and, in particular,
to the fullest extent permitted by law, all such payments, benefits and rights
shall be free from attachment, garnishment, trustee’s process, or any other
legal or equitable process available to any creditor of such Participant. No
Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he may expect to
receive, contingently or otherwise, under the Plan.

(d) No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant the right
to be retained in the

 

9

 

--------------------------------------------------------------------------------



service of the Company or any Subsidiary, and all Participants shall remain
subject to discharge to the same extent as if the Plan had never been adopted.

(e) Death. In the event of a Participant’s death following his or her
Termination of Employment and after having become entitled to benefits under the
Plan, any amounts not yet paid pursuant to Section 4(a) shall be paid to the
person(s) or trust(s) which have been designated by the Participant in his or
her most recent written beneficiary designation filed with the Plan Committee.
If, upon a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person(s) or
trust(s) entitled by will or the laws of descent and distribution to receive
such amounts.

(f) Tax Withholding. The Company and each Subsidiary shall have the right to
withhold from any payment to be made pursuant to the Plan such amount as it is
required to withholding under applicable withholding tax laws.

(g) Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

(h) Unfunded Plan. The Plan shall not be funded. No Participant shall have any
right to, or interest in, any assets of the Company or any Subsidiary which may
be applied by the Company to the payment of Benefits.

(i) Controlling Law. The Plan shall be construed and enforced according to the
laws of the state of New York, except to the extent preempted by United States
Federal law.

 

10

 

--------------------------------------------------------------------------------



Appendix A

Non-Competition Agreement

This agreement is made by and between Primus Guaranty Limited (the “Company”)
and _____________ (“Employee”) as of the ___ day of ___________, 200__.

In consideration of Employee’s continued employment with the Company or any of
its subsidiaries, the selection of Employee to participate in the Primus
Guaranty Limited Senior Management Severance Pay Plan (the “Severance Plan”),
and other good and valuable consideration hereby acknowledged by Employee,
Employee acknowledges and agrees as follows:

1. Employee will not, during Employee’s employment and during the Restricted
Period (as defined below) directly or indirectly, on Employee’s own behalf or as
a partner, officer, director, employee, agent, consultant or stockholder (other
than as the holder of 1% or less of the voting capital stock of any corporation
with a class of equity securities registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended) engage in or render services to any
person or entity engaged in the development or sale of financial products
related to credit enhancement, or that is a dealer with respect to such
products, where Employee’s activities will relate primarily to financial
products offered by the Company or one of its subsidiaries or affiliates at the
time of Employee’s termination of employment. For purposes of this agreement,
the “Restricted Period” shall mean the period commencing on the date hereof and
ending on the one year anniversary of Employee’s termination of employment with
the Company and all of its subsidiaries, provided that in the event such
termination is under circumstances entitling Employee to severance benefits
under Section 4 of the Severance Plan, the Restricted Period shall end on the
earlier of such one year anniversary, or the date that the Severance Period, as
defined in the Severance Plan, expires.

2. Employee acknowledges that the relationships of the Company and its
subsidiaries with their employees, customers and vendors are valuable business
assets. Employee agrees that, during Employee’s employment and during the
Restricted Period, Employee will not directly or indirectly (for Employee or for
any third party) divert or attempt to divert from the Company or its
subsidiaries and affiliates any business, employee, customer or vendor, through
solicitation or otherwise.

3. Employee acknowledges that the restrictions contained in paragraphs 1 and 2
of this agreement, in view of the nature of the businesses in which the Company
and its subsidiaries are engaged, are reasonable and necessary in order to
protect the legitimate interests of the Company and its subsidiaries and that
any violation thereof would result in irreparable injuries to the Company and
its subsidiaries which would not be readily ascertainable or compensable in
terms of money, and therefore further acknowledges that, in the event of his
violation of any of these restrictions, the Company shall be

 

11

 

--------------------------------------------------------------------------------



entitled to obtain from any court of competent jurisdiction temporary,
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled. Employee further agrees that
if it is determined by a court that Employee has breached the terms of the
aforesaid paragraphs, the Company shall be entitled to recover from Employee all
costs and reasonable attorneys’ fees incurred as a result of its attempts to
redress such breach or to enforce its rights and protect its legitimate
interests. Employee agrees that a copy of this agreement may be submitted to any
court or other tribunal in connection with any proceeding concerning the
meaning, interpretation or enforcement of the terms of this agreement.

4. The Company may assign this agreement to any successor to its business or
assets. This agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and upon Employee and his legal
representatives.

5. This agreement does not confer upon Employee any right or obligation to
continue in the employ of the Company or alter in any way the at-will nature of
Employee’s employment relationship with the Company.

6. If any portion or application of this agreement, including particularly the
restrictions set forth above, should for any reason whatsoever be declared
invalid, in whole or in part, by a court of competent jurisdiction, such illegal
or unenforceable provision or application or part thereof shall be severable
from this agreement and shall not in any way affect the validity or
enforceability of any of the remaining provisions or applications. In that
regard, Employee hereby declares that the restrictions set forth above are
reasonable and properly required for the adequate protection of the businesses
of the Company. In the event the scope of any restriction is deemed to be
unreasonable by any court of competent jurisdiction, Employee agrees to the
reduction of said restriction to such scope that said court shall deem
reasonable.

7. This agreement shall be construed and enforced in accordance with the laws of
the State of New York, without regard to choice of law principles. Employee (i)
irrevocably submits to the jurisdiction of any state or federal court sitting in
the State of New York for the purposes of any suit, action or other proceeding
arising out of or relating to this agreement, and (ii) waives and agrees not to
assert in any such proceeding a claim that he is not personally subject to the
jurisdiction of the court referred to above, that the suit or action was brought
in an inconvenient forum or that the venue of the suit or action is improper.

 

12

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first above written.

 

EMPLOYEE

 

PRIMUS GUARANTY LTD.

 

 

 

 

 

 



   

 



 

 

By: 

 

 

Title:

 

 

 

Dated:

 

 

 

Dated:

 

 

13

 

--------------------------------------------------------------------------------



Appendix B

RELEASE

I, ______________________, the undersigned, agree to accept the compensation,
payments, benefits and other consideration provided for in Section 4 of the
Senior Management Severance Pay Plan (the “Plan”) of Primus Guaranty Limited
(the “Company”) in full resolution and satisfaction of, and hereby IRREVOCABLY
AND UNCONDITIONALLY RELEASE, REMISE AND FOREVER DISCHARGE the Company and
Releasees from any and all agreements, promises, liabilities, claims, demands,
rights and entitlements of any kind whatsoever, in law or equity, whether known
or unknown, asserted or unasserted, fixed or contingent, apparent or concealed,
to the maximum extent permitted by law (“Claims”), which I, my heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, shall
or may have for, upon, or by reason of any matter, cause or thing whatsoever
existing, arising, occurring or relating to my employment and/or termination
thereof with the Company and Releasees, or my status as a stockholder of the
Company and Releasees, at any time on or prior to the date I execute this
Release, including, without limitation, any and all Claims arising out of or
relating to compensation, benefits, any and all contract claims, tort claims,
fraud claims, claims for bonuses, commissions, sales credits, etc., defamation,
disparagement, or other personal injury claims, claims for accrued vacation pay,
claims under any federal, state or municipal wage payment, discrimination or
fair employment practices law, statute or regulation, and claims for costs,
expenses and attorneys’ fees with respect thereto. This release and waiver
includes, without limitation, any and all rights and claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Acts of 1866, 1871 and 1991, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act (including but not limited to the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, the National Labor Relations Act, the Family
and Medical Leave Act, the Equal Pay Act, the Sarbanes-Oxley Act, [add
applicable state laws and/or Bermuda laws relating to employment] and all
amendments to the foregoing, and any other federal, state or local statute,
ordinance, regulation or constitutional provision regarding employment,
compensation, employee benefits, termination of employment or discrimination in
employment. Notwithstanding the above, I do not release my right to any right to
indemnification I may have as a director, officer or employee pursuant to
applicable law and/or the Company’s certificate of incorporation.

I represent and affirm (i) that I have not filed any Claim against the Company
or Releasees and (ii) that to the best of my knowledge and belief, there are no
outstanding Claims within the meaning of this paragraph.

For the purpose of implementing a full and complete release and discharge of
Claims, I expressly acknowledge that this Release is intended to include in its
effect, without limitation, all the Claims described in the preceding
paragraphs, whether known or unknown, apparent or concealed, and that this
Release contemplates the extinction of all such Claims, including Claims for
attorney’s fees. I expressly waive any right to

 

14

 

--------------------------------------------------------------------------------



assert after the execution of this Release that any such Claim has, through
ignorance or oversight, been omitted from the scope of the Release.

For purposes of this Release, the term “the Company and Releasees” includes the
Company and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their past, present and future officers, directors, shareholders,
representatives, agents, attorneys and employees, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Release shall inure to the benefit of and shall be
binding and enforceable by all such entities and individuals.

[add any special provisions necessary under state law relating to employment]

I understand that I have a period of up to 14 days [21 if age 40 or older] from
my receipt of this Release to review and consider this Release. [if age 40 or
older add: I further understand that once I have signed this Release, I may
revoke it at any time during the 7 days following its execution by delivering a
written notice of revocation to the Company, attention General Counsel.] I
further understand that if I fail to execute and return this Release to the
Company, attention General Counsel, prior to the expiration of such 14 [21] day
period, [or revoke my execution of the Release during such 7 day period], I will
not be entitled to the compensation, payments, benefits and other consideration
provided for in Section 4 of the Plan.

 

I ACKNOWLEDGE THAT I HAVE READ THIS
RELEASE AND I UNDERSTAND
AND ACCEPT ITS TERMS

 

 

 

 

 

 

 

 

 

 



 

 



 

 

 

Date

 

 

 

 

Sworn to before me this
___ day of ________, 20__

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

15

 

--------------------------------------------------------------------------------